99999DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species VI (Figures 105, 106), Sub-Species N (Figure 79) and Sub-Species n (Figures 96, 98, 99) in the reply filed on 12/9/2019 is acknowledged.

Response to Amendment
Applicant’s amendment filed on 2/26/2021 has been entered. 
Claims 1-21 remain pending and are examined below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “4544” (Figure 99).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “deflection 4801”. Note that “4810” in Figure 106 appears as though it should be the referenced “4801”.  Corrected drawing sheets in compliance with 37 CFR 


Claim Objections
Claim 9 objected to because of the following informalities:
Claim 9, line 15 recites “a second jaw engagement member” but this should instead be “second jaw engagement features” as the claim later recites “at least one of said second jaw engagement members”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, lines 18-20 recite “a proximal end and a distal end that defines a fixed anvil-engaging portion axis, wherein said distal end is angled away from said anvil camming surface”. This limitation, in view of the specification and Applicant’s elected Species/ sub-Species combination drawn to Figures 96, 98, 99, 105, and 106, appears to constitute new matter as the “fixed” axis does not appear to be sufficiently supported within the original disclosure. It must be noted that Applicant elected an embodiment comprising “a firing member 4500” which per Figure 106 and Para. 0283, is deflected (see “deflection 4801” mislabeled as “4810” in the Figure 106) under a firing load. Therefore, in view of this portion of the specification, it would appear that Applicant’s elected invention does not sufficiently support such a claimed fixed axis feature/structural configuration.
Regarding Claims 9 and 16, the claims recite essentially the same feature and therefore are also rejected for the same reasoning as claim 1 given above.
Claims 2-8, 10-15, and 17-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from one of the claims referenced above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 18-20 recite “a proximal end and a distal end that defines a fixed anvil-engaging portion axis, wherein said distal end is angled away from said anvil camming surface”. This limitation renders the claim indefinite as it is unclear as to what Applicant is intending to encompass by the term “fixed”. Specifically it is unclear as to what the axis is “fixed” relative to and it is further unclear as to at which point in operation/operating condition the axis is “fixed”. It is noted that the limitation further states that the “distal end is angled” and therefore it must be noted that when firing, the axis would have to move and would not be considered “fixed” as the lateral portion would not be able to follow the “angled” “axis”. It must be noted that Applicant elected a Species/ sub-Species combination drawn to Figures 96, 98, 99, 105, and 106 which includes “a firing member 4500” which per Figure 106 and Para. 0283, is deflected (see “deflection 4801” mislabeled as “4810” in the Figure 106) under a firing load. Therefore, in view of this portion of the specification, it is unclear as to what Applicant is attempting to encompass by the phrase “fixed anvil-engaging portion axis” (note the 112(a) rejection above). 
Regarding Claims 9 and 16, the claims recite essentially the same feature and therefore are also rejected for the same reasoning as claim 1 given above.
Regarding Claim 21, lines 10-12 recite “wherein a deflection of said anvil ledge is configured to be equal to a corresponding deflection of said anvil-camming portion”. This limitation renders the claim indefinite as it is unclear as to how “a deflection” can be “configured to” perform a function as “a deflection” is not a structure. Therefore it is unclear what implied structure such a limitation is attempting to encompass.
Claims 2-8, 10-15, and 17-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims referenced above.

Claim Interpretation
In view of Applicant’s arguments and review of the specification, “stiffness” is being interpreted as “resistance to flexure forces” (Para. 0180, 0187, 0223) or resistance to “rotational skew, or torsional bending, or twist” (Para. 0258, 0283).

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Racenet (US PGPUB 2006/0016853).

Regarding Claim 21, Racenet discloses a surgical instrument assembly (10; Figure 1), comprising:
a firing member (32; Figures 7 and 10) comprising an anvil-camming portion (36b; Para. 0036) comprising a first stiffness (the firing member must have a material stiffness); 
a staple cartridge (16a) comprising a plurality of staples configured to be ejected from the staple cartridge (16a) by the firing member (via sled 31; Para. 0036); and 
an anvil (14), comprising: 
a tissue-facing surface (surface facing cartridge 16a) comprising a plurality of staple forming pockets configured to deform the staples (of 16a; note that forming pockets is a well-known feature in surgical stapling anvils and it can be reasonably assumed that such pockets are situated on the anvil 14, however, in the event that this cannot be readily assumed, in which the examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such pockets to ensure proper staple formation); and 
an anvil ledge (of 40; see Figures 5 and 6) configured to be engaged by the anvil-camming portion (36b) of the firing member (32) during a firing stroke (Paras. 0036, 0046), wherein the anvil ledge (formed by recess 40) comprises a second stiffness (the ledge must have a material stiffness), and wherein a deflection of the anvil ledge (of 40) is configured to be equal to a corresponding deflection of the anvil-camming portion (of 36b) during a firing stroke of the firing member (32), based on the first stiffness and the second stiffness (see Para. 0037 which discloses both the ledge and the anvil-camming portion can comprise a same material and each feature comprise a thickness to minimize deflection of the respective anvil ledge and the anvil-camming portion during clamping, translation through, and firing of the instrument; Further, it must be mentioned that given the structure as disclosed by Racenet, when no tissue is place between the anvil and cartridge or when tissue with the same thickness as the set gap between the anvil and cartridge is placed therebetween, the deflection of both structures can be reasonably assumed as a value of 0 as no load would be applied thereto and therefore the deflections are clearly configured to be equal. Further the deflections are dependent on the tissue, or lack thereof, being acted on during the firing stroke and therefore the features only need to be capable of having the same deflection, in which they are).
Note: see the alternative 103 rejection over Racenet below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628).
Regarding Claim 1, Hess discloses a surgical stapling assembly (10; Figure 1), comprising: 
a shaft (18) defining a shaft axis;
a first jaw (22) comprising a staple cartridge channel (40); 
a staple cartridge (42) comprising a plurality of staples removably stored therein; 
an anvil (20) configured to deform the staples, wherein the anvil comprises: 
a tissue-facing surface (60); 
a plurality of staple-forming pockets defined in the tissue-facing surface (60; Para. 0017; i.e. 272 of Figure 19); and 
a longitudinal slot (58; Figure 2); 
an anvil camming surface defining an anvil camming surface plane (see surfaces of anvil channel 66 adjacent slot 58; Figure 2 as upper surfaces of ledge portions 192, 196; Figure 14); and 
a firing member (50a; Figure 4; note Paras. 0224-0228 all disclose compliant firing members), comprising: 
a body portion (52a) comprising a first lateral side and a second lateral side (as shown); 
a cutting member (80); 
a channel-engaging portion (72) configured to slidably engage the first jaw (22) as the firing member (50a) moves through a staple-firing stroke (see Para. 0220); and 
an anvil-engaging portion (54) configured to slidably engage the anvil camming surface (of 66) as the firing member moves through the staple-firing stroke (Paras. 0219-0220), 
wherein the anvil-engaging portion (54) comprises lateral portions (as shown) extending from the body portion (52a), 
wherein at least one of the lateral portions (54) comprises a proximal end and a distal end (as shown) that defines a fixed anvil-engaging portion axis (note 112 rejections above; further note that the axis of Hess can be viewed as “fixed” relative to the arm 94, and is relative to the remainder of the firing member unless loaded upon to cause the pivoting motion of arm 94), wherein the distal end is angled away from the anvil camming surface (of 66) such that the fixed anvil engaging portion axis transects the anvil camming surface plane (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration to at least some extent dependent on the tissue clamped; note given the arm 94 will pivot about a connection point with the remainder of the firing member, the distal end will angle away from the camming surface; further note that in the position of Figure 1, the distal end and anvil engaging portion axis will clearly extend as claimed as the camming surface of anvil is angled relative to the remainder of the assembly prior to clamping), wherein the lateral portions (54) comprise a longitudinal length that is larger than a vertical thickness (as shown).

However, even though Hess clearly depicts that the longitudinal length is significantly larger than the vertical thickness, Hess fails to explicitly disclose the longitudinal length and the vertical thickness comprise a ratio between 2.5:1 and 20:1.
Attention can, again, be brought to the teachings Scirica which teaches exemplary dimensions of a similar firing member. Scirica teaches another surgical stapling assembly (10; Figure 1) comprising a firing member (606; Figures 14-17a) wherein the vertical thickness is .025-.05 inches (Para 0074) and the lateral width ranges between .16-.18 inches (Para. 0077) and clearly depicts that the longitudinal length is greater than the lateral width (see rectangular configuration of Figure 16). Therefore, it can be reasonably assumed that Scirica teaches the longitudinal length and the vertical thickness comprise a ratio greater than .16:.05 (greater than about 3:1) and less than 20:1 because in order to be a ratio of 20:1, the length of the lateral portions (606b) would need to be 1 inch or 5 times greater than the lateral width which would not be reasonably drawn from the disclosure of Scirica, and therefore it can be reasonably assumed that Scirica discloses ratios within the claimed range.
It is well-known in the art to use thin/elongated shapes as camming elements that engage with the jaws of a surgical stapler. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the firing member of Hess such that the lateral portions comprise a longitudinal length and a vertical thickness similar to that taught by Scirica which yield a ratio between 2.5:1 and 20:1 as exemplified by Scirica to effectively fit within and engage the anvil. Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance the claimed device of Hess, as modified, would not perform differently than the claimed invention and therefore, the exact claimed dimensional ratio is not viewed, by itself, as a patentably distinguishing feature over the prior art. See MPEP 2144.04(IV).
Further in the event that Scirica cannot be relied upon for the claimed ratios, in which the Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have further modified the firing member of Hess such that the lateral portions comprise a longitudinal length and a vertical thickness which yield a ratio between 2.5:1 and 20:1 because Applicant has not disclosed that the specific claimed ratios provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the elongated lateral portions of Hess, as modified by Scirica, because the jaws will be effectively clamped and the firing member will be effectively engaged and the firing member will be capable of being driven in a guided manner.
Therefore, it would have been an obvious matter of design choice to modify Hess, as modified by Scirica, to obtain the invention as specified in the claim.

Regarding Claims 2 and 3, Hess, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the ratio is between about 5:1 and about 10:1 or specifically, about 5:1. As outlined above, Hess and Scirica disclose shapes and sizes that would appear to comprise the ratios claimed or at least be patentably indistinct from the claimed ratios. Regardless, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the size/shape of the an anvil-engaging portion such that the longitudinal length and the vertical thickness are selected such that they comprise a ratio of about 5:1 because Applicant has not disclosed that the specific ratio provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the anvil-engaging portions of Hess and/or Scirica because the anvil will be effectively engaged and closed and the firing member actuated. Therefore, it would have been an obvious matter of design choice to modify Hess to obtain the invention as specified in the claim. 
Further note in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.

Regarding Claim 4, Hess, as modified, discloses each the lateral portion (54) and the body portion (52a) comprise a fillet therebetween (as shown in Figure 4 there is clearly a concavity between them, further see Figures 6 and 7 which show examples of fillets as claimed).

Regarding Claim 6, Hess, as modified, discloses the anvil-engaging portion (54) comprises a planar upper surface (as shown; i.e. Figures 4 and 10).

Regarding Claim 7, Hess, as modified, discloses each the lateral portion (54, 54b-54e) comprises a rounded leading edge (as shown; i.e. Figures 4, 6, 8, 9 etc.).

Regarding Claim 8, Hess, as modified, discloses the distal end (of 54) axis is angled at about one degree relative to the anvil camming surface (note the pivoting/flexing as disclosed in Paras. 0224 allows for angle as claimed and note that dependent on the amount of tissue, more or less angling will occur and “about” one degree will occur and even if the angle is very small, it can be viewed as “about” one degree).

Regarding Claim 9, Hess discloses essentially all elements of the claimed invention (see rejection of Claim 1 above) including a firing member (50a; Figure 4), comprising second jaw engagement members (54) extending laterally from each the lateral side of a vertically extending body portion (52a, as shown), 
wherein at least one of the second jaw engagement members (54) comprises a proximal end and a distal end that defines a fixed second jaw engagement member axis (see 112 rejections; further note that the axis of Hess can be viewed as “fixed” relative to the arm 94, and is relative to the remainder of the firing member unless loaded upon to cause the pivoting motion of arm 94), wherein the distal end is oriented at an angle relative to the anvil camming surface (see explanation below) such that the fixed second jaw engagement member axis extends through the anvil camming surface plane (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration, of the distal end to at least some extent dependent on the tissue clamped; note given the arm 94 will pivot about a connection point with the remainder of the firing member, the distal end will angle away from the camming surface; note that in the position of Figure 1, the distal end and anvil engaging portion axis will clearly extend as claimed as the camming surface of anvil is angled prior to clamping), wherein the second jaw engagement members (54) are configured to slidably engage the anvil camming surface (of 66) as the firing member (50a) moves through the staple-firing stroke, and 
wherein each second jaw engagement member (54) comprises: 
a vertical thickness (as shown); and 
a lateral width (as shown) defined as the distance between the vertically extending body portion and an outer edge of the second jaw engagement member.

However, Hess is silent on the vertical thickness and the lateral width comprise a ratio between 1:2 and 1:1.
Scirica teaches a similar surgical stapling assembly (10; Figure 1), comprising a second jaw (512) comprising an anvil (512; Para. 0054) comprising an anvil camming surface defining an anvil camming surface plane (see surfaces of 512 above and to either side of the slot; see Figure 8 for cross sectional view); and a firing member (606; Figures 14-17a), comprising: 
a vertically extending body portion (606a) comprising two lateral sides; 
a first jaw engagement member (606c) configured to slidably engage the first jaw (512) as the firing member moves through a staple-firing stroke; and 
a second jaw engagement members (606b) extending laterally from each the lateral side of the vertically extending body portion (606a; as shown), 
wherein the second jaw engagement members (606b) are configured to slidably engage the anvil camming surface (of 512) as the firing member moves through the staple-firing stroke, and wherein each second jaw engagement member (606b; see Para. 0084) comprises: 
a vertical thickness (Tu; Figure 15); and 
a lateral width defined as the distance between the vertically extending body portion (606a) and an outer edge (i.e. 606e, 606f) of the second jaw engagement member (606b), and 
wherein the vertical thickness and the lateral width comprise a ratio between 1:2 and 1:1 (see Paragraphs 0074 and 0076 as the lateral width is defined as .07-.09 inches from the body portion to edge 606e and .09-.11 inches from the body portion to edge 606f  and the vertical thickness is disclosed as being .025-.05 inches and therefore ratios ranging from .025: .11 (equivalent to 1:4.4)  to  .05:.07  (equivalent to 1:1.4) are disclosed; note the lateral widths are measured to the center of the body portion and the ratio when measuring the width as the distance from the edge of the body portion and the edge of the engagement member would be even closer to 1:1).
It is well-known in the art to use thin/elongated shapes as camming elements that engage with the jaws of a surgical stapler. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the firing member of Hess such that the lateral portions comprise a vertical thickness and a lateral width with dimensional relationships similar to that taught by Scirica to effectively fit within and engage the anvil.
Further in the event that Scirica cannot be relied upon for the claimed ratios, in which the Examiner does not concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed, to have further modified the firing member of Hess such that the vertical thickness and the lateral width comprise a ratio between about 1:2 and about 1:1 because Applicant has not disclosed that the specific claimed ratios provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the elongated lateral/engagement members of Hess, as modified by Scirica, because the jaws will be effectively clamped and the firing member will be effectively engaged and the firing member will be capable of being driven in a guided manner.
Therefore, it would have been an obvious matter of design choice to further modify Hess to obtain the invention as specified in the claim. Note that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this particular instance, the claimed range overlaps the range of Scirica and therefore, a prima facie case of obviousness exists. - See MPEP 2144.05.
Even further it is noted the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance the claimed device of Hess, as modified, would not perform differently than the claimed invention and therefore, the exact claimed dimensional ratio is not viewed, by itself, as a patentably distinguishing feature over the prior art. See MPEP 2144.04(IV).

Regarding Claim 10, Hess, as modified, discloses the ratio is about 1:1 (see Scirica - Paragraphs 0074 and 0076 as the lateral width is defined as .07-.09 inches from the body portion to edge 606e and .09-.11 inches from the body portion to edge 606f  and the vertical thickness is disclosed as being .025-.05 inches and therefore ratios such as  .05:.07  (equivalent to 1:1.4) which can be viewed as “about” 1:1 are disclosed; note the lateral widths are measured to the center of the body portion and the ratio when measuring the width as the distance between the edge of the body portion and the edge of the engagement member would be even closer to exactly 1:1).

Regarding Claim 11, Hess, as modified, discloses the second jaw engagement (54) member and the vertically extending body portion (52a) comprise a fillet therebetween (as shown in Figures 4-8 there is clearly a concavity/fillet type transition between them).

Regarding Claim 13, Hess, as modified, discloses the second jaw engagement member (54) comprises a planar upper surface (as shown; i.e. Figures 4 and 10).

Regarding Claim 14, Hess, as modified, discloses the second jaw engagement (54) member comprises rounded leading edges (as shown in Figures 4 and 10).

Regarding Claim 15, Hess, as modified, discloses the distal end (of 54) is oriented at an angle of about one degree relative to the anvil camming surface (of 66; note the pivoting/flexing as disclosed in Paras. 0224-0228 allows for angle as claimed and note that dependent on the amount of tissue, more or less angling will occur and “about” one degree will occur and even if the angle is very small, it can be viewed as “about” one degree).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628), as applied to Claims 1 and 9, and in further view of Hopkins (US PGPUB 2016/0051259).

Regarding Claims 5 and 12, Hess, as modified by Scirica, discloses essentially all elements of the claimed invention but fails to explicitly disclose the lateral portions/ the second jaw engagement member comprise rounded outer ends.
Further attention can be brought to the teachings of Hopkins which includes another surgical stapling assembly (10; Figure 1) which includes an upper jaw (48; Figure 66A), a lower jaw (50) and a firing member (32; Figure 7) which comprises lateral portions/ the second jaw engagement member (34) which includes rounded/bulbous outer ends (124; Figure 66A) which engage rounded jaw recesses in the upper jaw (48; see Para. 0149).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Hess such that the lateral portions/ the second jaw engagement member comprise rounded outer ends and the anvil/upper jaw comprises complimentary shaped recesses as taught by Hopkins as modifying the firing member and the jaw in such a manner strengthen the end effector as the actuation forces are applied as taught by Hopkins (see Para. 0149).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Hopkins (US PGPUB 2016/0051259).
Regarding Claim 16, Hess discloses several features of the claimed invention (see Claims 1 and 9 above) and further discloses a firing member (50a; Figures 4-8), comprising a second jaw-coupling member (54), wherein the second jaw-coupling member comprises lateral portions (54 as shown) extending from the first lateral side and the second lateral side and defining a planar upper surface (as shown), wherein the planar upper surface comprises a proximal end and a distal end, wherein said planar upper surface defines a fixed planar upper surface plane (see 112 rejections; further note that the upper surface plane of 54 of Hess can be viewed as “fixed” relative to the arm 94, and is relative to the remainder of the firing member unless loaded upon to cause the pivoting motion of arm 94), wherein the distal end of the planar upper surface (54) is angled relative to the anvil camming surface such that the fixed planar upper surface plane transects said anvil camming surface plane (see Para. 0224- as it disclosed that arm 94, hence pin 54 of Figure 4, can pivot upwardly which would result to an angled configuration to at least some extent dependent on the tissue clamped; also note that prior to clamping the distal end will clearly be angled as claimed), wherein the lateral portions (54) and the first and second lateral sides (52a) comprise fillets (clearly Figures 4-8 all show a concave/fillet like connection/transition) there between. 
However, Hess fails to disclose the lateral portions comprise rounded outer ends.
Attention can be brought to the teachings of Hopkins which includes another surgical stapling assembly (10; Figure 1) which includes an upper jaw (48; Figure 66A), a lower jaw (50) and a firing member (32; Figure 7) which comprises lateral portions (34) which includes rounded/bulbous outer ends (124; Figure 66A) which engage rounded, lateral slot portions in the upper jaw (48; see Para. 0149).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hess such that the lateral portions/ the second jaw engagement member comprise rounded outer ends and the anvil/upper jaw comprises complimentary shaped recesses as taught by Hopkins as modifying the firing member and the jaw in such a manner strengthen the end effector as the actuation forces are applied as taught by Hopkins (see Para. 0149).

Regarding Claim 17, Hess, as modified, discloses each the lateral portion comprises a rounded leading edge (see Figure 4 of Hess as this is clearly depicted).

Regarding Claim 18, Hess, as modified, discloses the longitudinal slot (58; Figure 2; as modified by Hopkins) comprises rounded slot edges defining an opening of the longitudinal slot (see Figure 66a of Hopkins), and wherein the fillets are configured to slidably engage the rounded slot edges (see Figure 66a; Para. 0149 of Hopkins).

Regarding Claim 19, Hess, as modified, discloses the longitudinal slot (58; Figure 2 of Hess) comprises rounded, lateral slot portions (58 as modified Hopkins), and wherein the rounded outer ends are configured to slidably engage the corresponding rounded, lateral slot portions (see Figure 66a; Para. 0149 of Hopkins).

Regarding Claim 20, Hess, as modified, discloses the distal end (of 54) is angled at about one degree relative to the anvil camming surface (of 66; note the pivoting/flexing as disclosed in Paras. 0224-0228 allows for angle as claimed and note that dependent on the amount of tissue, more or less angling will occur and “about” one degree will occur and even if the angle is very small, it can be viewed as “about” one degree).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Racenet (US PGPUB 2006/0016853).

Regarding Claim 21, Racenet discloses a surgical instrument assembly (10; Figure 1) as claimed (see 102 rejection above), however, assuming arguendo that the deflection of the anvil ledge (of 40) is not configured to be equal to a corresponding deflection of the anvil-camming portion (of 36b) during a firing stroke of the firing member (32), based on the first stiffness and the second stiffness, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the materials and configurations of the ledge and the anvil camming portion such that the deflections thereof will be configured to be equal it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the deflections being exactly equal to one another. Further it is noted it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).


Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628), and in further view of Shelton (US PGPUB 2012/0080498).
Regarding Claims 1 and 9, assuming arguendo that the distal end of the jaw engagement members (54) Hess cannot be reasonably viewed as angled away from the anvil camming surface or oriented at an angle relative to the anvil camming surface, in which the Examiner does not concede to, attention can be brought to the teachings of Shelton which includes a similar surgical stapling assembly comprising a firing member (20052; Figure 390) configured to be engaged with a cartridge (20000) and anvil (20060) wherein the firing member (20052) comprises anvil engagement members (20054; see Figures 393-396) comprising a distal end that is angled away from an anvil camming surface (20062) and oriented at an angle relative to the anvil camming surface(20062; see Figures 393-396 and Para. 0753).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the firing member of Hess such that the jaw/anvil engagement members comprise an angled distal end as claimed and as taught by Shelton. By modifying Hess in this manner, the engagement member can be gradually engaged with the anvil camming surface and therefore prevent damage or galling to the camming surface and/or the engagement members. 
Regarding Claims 2-4, 6-8, 10, 11 and 13-15, see the 103 rejections above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Scirica (US PGPUB 2012/0199628) and Shelton (US PGPUB 2012/0080498), as applied to Claims 1 and 9, and in further view of Hopkins (US PGPUB 2016/0051259).
See previous rejection of Claims 5 and 12 as it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Hess, as modified by Scirica and Shelton, to include the rounded edges/recesses of Hopkins in the same manner and for the same reasons as previously outlined.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US PGPUB 2008/0078800), in view of Hopkins (US PGPUB 2016/0051259), and in further view of Shelton (US PGPUB 2012/0080498).
Regarding Claim 16, assuming arguendo that the distal end of the planar upper surface (54) of Hess cannot be viewed as angled relative to the anvil camming surface such that the fixed planar upper surface plane transects the anvil camming surface plane, in which the Examiner does not concede to, attention can be brought to the teachings of Shelton (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the firing member of Hess such that the jaw/anvil engagement members comprise an angled distal end as claimed and as taught by Shelton. By modifying Hess in this manner, the engagement member can be gradually engaged with the anvil camming surface and therefore prevent damage or galling to the camming surface and/or the engagement members. 
Regarding Claims 17-20, see the 103 rejections above.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, no specific arguments appear to be made relative to the applied prior art outside of stating that the prior art does not disclose the claimed inventions. Examiner has addressed each claim limitations above and has provided explanations in the rejections above pertaining to the amended language.  
Specifically regarding Applicant’s arguments on pages 12-13 pertaining to claim 21, Examiner respectfully asserts that Racenet is viewed as disclosing the claimed invention as Applicant does not specify under which conditions of the stapling assembly in which the deflections are equal and further it is noted that if no load is being applied, the deflections can be assumed to be zero and therefore, in that instance, the deflections would equal one another. See the rejections above for further details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Shelton (US PGPUB 2010/0181364) discloses a firing member with an anvil cam engagement feature (182) which appears to be angled relative to the camming surface of the anvil.
-Zheng (US PGPUB 2015/0230795) discloses anvil materials that are used to prevent bending/deflection (see abstract).
-Laurent (US PGPUB 2015/0374363) discloses “any minor upward deflection in anvil (760) is overcome by a downward force imparted by upper pin 
(738)” (i.e. Para. 0207).
-Baxter (US PGPUB 2015/0173755) discloses firing member (6630; Figures 43-44) with an angled cam engagement portion (6645).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/5/2021